Exhibit 10.1
 

 
[f8k091911ex10i_maxsound0.jpg]
 
MAX SOUND, INC. 2901A COLORADO AVE. SANTA MONICA, CA.
 
ADVISORY BOARD CONSULTING AGREEMENT
 
This MAX SOUND ADVISORY BOARD CONSULTING AGREEMENT is made effective as of
September 19, 2011 (the “Effective Date”), by and between Bradley Spalter, (the
consultant), an individual acting as an independent contractor, and MAX SOUND,
INC., a Delaware corporation (the “Company”).
 
1. Background. The Company desires to retain the services of Consultant on the
Company’s Advisory Board to provide primarily general advice on current standard
practices and trends in Consultant’s area of expertise and from time-to-time in
a consulting capacity with respect to certain activities or specific projects as
described in this Agreement, and Consultant is willing so to act.
 
2. Description of Services. Company hereby retains Consultant as a member of the
Advisory Board of, and a consultant to, the Company, and Consultant hereby
agrees to (i) act as a member of the Company’s Advisory Board and attend
quarterly meetings of the Company’s Advisory Board (the “Advisory Board
Service”) and (ii) spend one day per quarter in person at the Company’s
headquarters or such other place that the Company may reasonably request acting
as a consultant on such matters as the Company may reasonably request (the
“Consultant Service”). Including the foregoing time commitments, the Consultant
will devote up to eight (8) days in total annually to providing the Advisory
Board Service and the Consulting Service to the Company pursuant to this
Agreement. The Consultant will be engaged by the Company as a Consultant for the
exchange of strategic and business development ideas. Consultant’s relationship
with the Company shall be that of an independent contractor and not that of an
employee. Accordingly, Consultant will not be eligible for any employee
benefits, nor will the Company make deductions from payments made to Consultant
for taxes, which shall be solely Consultant’s responsibility. Consultant shall
have no authority to enter into contracts which bind the Company or create
obligations on the part of the Company .
 
3. Term and Expiration. This Agreement shall become effective as of the
Effective Date and shall remain in effect for five (5) years. Either Consultant
or the Company may terminate this Agreement at any time by giving the other
party thirty (30) days’ prior written notice of termination, and such
termination shall not affect the Consultant’s continuing obligations to the
Company under Section 5.
 
4. Consideration. As a full consideration for the Advisory Board Service and the
Consultant Service provided hereunder, the Company will grant to Consultant,
subject to approval of the Company’s board of directors, (100,000 shares) one
hundred thousand shares of the Company’s Rule 144 Common Stock at fair market
value at the date of grant.
 
5. Publicity. The Comp any shall, with prior written approval by Advisor, have
the right to use the name, biography and picture of Advisor on the Company’s
website, marketing and advertising materials.
 
Confidential and Proprietary - ©2011 MAX SOUND, INC. (Ticker Symbol: MAXD)
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
[f8k091911ex10i_maxsound0.jpg]
 
MAX SOUND, INC. 2901A COLORADO AVE. SANTA MONICA, CA.
 
 
6. Proprietary Information and Assignment of Inventions.
 
(a) Confidentiality of Proprietary Information. Consultant is not obligated to
receive Proprietary Information (as defined below), however Consultant
understands and agrees that all Proprietary Information shall be the sole
property of the Company and its assigns, including all trade secrets, patents,
copyrights and other rights in connection therewith. Consultant will hold in
confidence and not directly or indirectly use or disclose to any third parties,
both during Consultant’s consulting relationship with the Company and for a
period of five (5) years after its termination (irrespective of the reason for
such termination), any Proprietary Information Consultant obtains or creates
during Consultant’s consulting relationship, except to the extent authorized by
the Company, or until such Proprietary Information becomes generally known.
Third parties include any foreign or domestic patent office. Consultant agrees
not to make copies of such Proprietary Information except as authorized by the
Company. Upon termination of Consultant’s consulting relationship or upon an
earlier request of the Company, Consultant will return or deliver to the Company
all tangible forms of such Proprietary Information in Consultant’s possession or
control, including but not limited to drawings, specifications, documents,
records, devices, models or any other material and copies or reproductions
thereof.
 
As used in this Agreement, the term “Proprietary Information” means information
or physical material not generally known or available outside the Company or
information or physical material entrusted to the Company by third parties. This
includes, but is not limited to, inventions, confidential knowledge, copyrights,
product ideas, techniques, processes, formulas, object codes, mask works and/or
any other information of any type relating to documentation, data, schematics,
algorithms, flow charts, mechanisms, research, manufacture, improvements,
assembly, installation, marketing, forecasts, sales, pricing, customers, the
salaries, duties, qualifications, performance levels and terms of compensation
of other employees, and/or cost or other financial data concerning any of the
foregoing or the Company and its operations. Proprietary Information may be
contained in material such as drawings, samples, procedures, specifications,
reports, studies, customer or supplier lists, budgets, cost or price lists,
compilations or computer programs, or may be in the nature of unwritten
knowledge or know-how.
 
(b) License and Assignment of Rights. Consultant acknowledges that all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets which are made by Consultant (solely or jointly
with others) within the scope of and as part of Consultant’s consultancy with
the Company (collectively referred to herein as “Inventions”) are “works made
for hire” (to the greatest extent permitted by applicable law) and are
compensated by such amounts paid to Consultant under this Agreement, unless
regulated otherwise by the mandatory law of the state of Washington. To the
extent that Consultant owns or controls intellectual property rights of any kind
in any pre-existing works which are subsequently incorporated by Consultant in
any Inventions without the express written permission of the Company, Consultant
hereby grants the Company a royalty-free, irrevocable, world-wide, perpetual,
non-exclusive license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, license, disclose, publish, or
otherwise disseminate or transfer such subject matter. Consultant also agrees
and warrants that Consultant will not use or incorporate third party proprietary
materials into Inventions or disclose third party proprietary information to
Company.
 
Confidential and Proprietary - ©2011 MAX SOUND, INC. (Ticker Symbol: MAXD)
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
[f8k091911ex10i_maxsound0.jpg]
 
MAX SOUND, INC. 2901A COLORADO AVE. SANTA MONICA, CA.
 
7. Non-Compete; Non-solicitation. During the term of Consultant’s consultancy
and for one (1) year thereafter, Consultant will not, without the Company’s
prior written consent, (a) directly work on any products or services, or
indirectly work on any commercial products or services, that are competitive
with products or services (i) being commercially developed or exploited by the
Company during Consultant’s consultancy and (ii) on which Consultant worked or
about which Consultant learned Proprietary Information during Consultant’s
consultancy with the Company; or (b) solicit the employment of any employee of
the Company with whom Consultant has had contact in connection with the
relationship arising under this Agreement.
 
8. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California.
 
9. No Conflict . Consultant represents that Consultant’s performance of all the
terms of this Agreement and that Consultant’s retention as an advisor by the
Company does not and will not breach any agreement to keep in confidence any
proprietary information acquired by Consultant in confidence prior to
Consultant’s retention as an advisor by the Company. Consultant has not entered
into, and agrees Consultant will not enter into, any agreement, either written
or oral, in conflict with the foregoing sentence. Consultant understands as part
of the consideration for the offer to retain Consultant as an advisor, and of
Consultant’s retention as an advisor by the Company, that Consultant has not
brought and will not bring with Consultant to the Company or use in the
performance of Consultant’s responsibilities at the Company any equipment,
supplies, facility or trade secret information of any current or former employer
which are not generally available to the public. Consultant also understands
that, in Consultant’s retention as an advisor with the Company, Consultant is
not to breach any obligation of confidentiality that Consultant has to others,
and Consultant agrees that Consultant shall fulfill all such obligations during
Consultant’s retention as an advisor with the Company.
 
10. Mediation and Arbitration. Any dispute arising under this Agreement shall be
resolved through mediation - arbitration approach. The parties agree to select a
mutually agreeable, neutral third party to help them mediate any dispute that
arises under the terms of this Agreement. Costs and fees associated with the
mediation shall be shared equally by the parties. If the mediation is
unsuccessful, the parties agree that the dispute shall be decided by a single
arbitrator by binding arbitration under the rules of the American Arbitration
Association in Seattle, Washington. The decision of the arbitrator shall be
final and binding on the parties and may be entered and enforced in any court of
competent jurisdiction by either party. The prevailing party in the arbitration
proceedings shall be awarded reasonable attorney fees, expert witness costs and
expenses, and all other costs and expenses incurred directly or indirectly in
connection with the proceedings, unless the arbitrator shall for good cause
determine otherwise.
 
11. Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
Confidential and Proprietary - ©2011 MAX SOUND, INC. (Ticker Symbol: MAXD)
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
[f8k091911ex10i_maxsound0.jpg]
 
MAX SOUND, INC. 2901A COLORADO AVE. SANTA MONICA, CA.
 
12. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the Company’s successors, transferees, and assigns. Any amendment to
this Agreement must be in writing signed by Consultant and the Company. The
Company and Consultant acknowledge that any amendment of this Agreement
(including, without limitation, any extension of this Agreement or any change
from the terms of Section 4 in the consideration to be provided to Consultant
with respect to services to be provided hereunder) or any departure from the
terms or conditions hereof with respect to Consultant’s consulting services for
the Company is subject to the Company’s and Consultant’s prior written approval.
This Agreement supersedes any prior consulting or other similar agreements
between Consultant and the Company with respect to the subject matter hereof.
There is no other agreement governing or affecting the subject matter hereof.
All notices hereunder shall be deemed to have been given, if made in writing,
when mailed, postage prepaid, to the parties at the addresses set forth above,
or to such other addresses as a party shall specify to the other. This Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which together will constitute one and the same instrument.
 
13. Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision shall be severed and the remaining
provisions of this Agreement shall continue in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.
 
CONSULTANT
 
By:
 
Name: Bradley Spalter
 
Date: September 19, 2011
 
COMPANY
 
 
By: /s/ Greg Halpern
 
Name: Greg Halpern
 
Title: Chairman
 
Date: September 19, 2011
 
Confidential and Proprietary - ©2011 MAX SOUND, INC. (Ticker Symbol: MAXD)
 
Page 4 of 4

--------------------------------------------------------------------------------